DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-19 are pending.
	Claims 1 and 11 are independent claims.
Claims 1-4 and 11-14 are currently amended.
	In view of the amendment, filed on 01/05/2021, the following rejections are withdrawn from the previous office action, mailed on 10/05/2020.
Rejection of claims 2 and 12 under 35 U.S.C. 112(b)
Rejection of claims 1, 11, and 19 under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0059489) in view of Shapeways 2013.
Rejection of claims 2-4, 10, and 12-14 under 35 U.S.C. 103 as being unpatentable over Wang (US ‘489) in view of Shapeways 2013, and further, in view of Shapeways 2014.
Rejection of claims 5 and 15 under 35 U.S.C. 103 as being unpatentable over Wang (US ‘489) in view of Shapeways 2013, Shapeways 2014, and further in view of 3D Printing Blog (2014).
Rejection of claims 6-8 and 16-18 under 35 U.S.C. as being unpatentable over Wang (US ‘489) in view of Shapeways 2013, Shapeways 2014, and further in view of 3D Printing Blog (2014).

New Grounds of Invention
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0059489) in view of Fu et al. (US 2013/0074174)
Wang (US ‘489) teaches a system configured to automatically place one or more escape holes when printing a three-dimensional model, the system comprising:
one or more computer-readable storage media having one of more memories ([0004]) including instructions ([0016] – [0019]) which, when executed by one or more processors coupled to the one or more memories([0041]), cause the one or more processors to automatically place one or more escape holes when printing a three-dimensional model ([0012] – [0013], [0046], [0050]) by performing the steps of: 
identifying a hollow region  of a three-dimensional model (hollow space inside a closed volume of the 3D model, [0084]); 
determining a first location for a first escape hole based on the hollow region (such that the drain hole couples to the hollow space), an initial heuristic (i.e. where on the external surface the drain hole is placed), wherein the first location is disposed on an inner shell of the hollow region; and 
generating the first escape hole to provide a channel from the interior of the hollow region to the exterior of the hollow region at the first location ([0080], [0084], [0085] – [0088]); 
Claim 19).
Though teaching the concept of using one of more computer-readable storage media which include instructions to create a drain hole, where the drain hole couples to the hollow space (i.e. is based on the hollow region) and an initial heuristic (i.e. where on the external surface of the model the drain hole is placed), Wang does not explicitly consider forming the drain hole based on one or more escape hole constraints as instantly recited in claims 1 and 11.
In the analogous art, Fu et al. (US ‘174) disclose manufacturing methods and systems for rapid production of hearing aid shells comprising an operations 200 to generate a three-dimensional digital model of a hearing-aid shell. (See paragraph [0050])
Fu et al. (US ‘174) further disclose block (210) illustrates an operation for generating a 3-D model of a hearing-aid shell surface from the scan data. Preferred operations 200 for generating a three-dimensional model of a hearing-aid shell with vent. (See paragraph [0051]) moreover, Fu et al. (US ‘174) disclose operations to process the surface triangulation into a three-dimensional model of a hearing-aid shell surface. A preferred operation to align the surface triangulation with a digital template of a hearing-aid shell, Block 216A. (See paragraph [0052]) The application of two constraints to the surface triangulation. These constraints may constitute slicing operations, as illustrated, or other detailing operations that may be defined by equations or in another manner in a text or other data file. (See paragraph [0053])

    PNG
    media_image1.png
    549
    419
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    286
    427
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    287
    421
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow]

    PNG
    media_image4.png
    306
    591
    media_image4.png
    Greyscale


[AltContent: textbox (Inner shell of hollow region)][AltContent: textbox (One or more escape hole constraints)]Fu et al. (US ‘174) disclose the receiver hole is a short tunnel that passes through the volume of the shell right next to the end of the vent. Similar to the vent, we construct the hole by removing a circular tube defined by its axis and radius. Because the hole is short, we can restrict ourselves to cylindrical tubes, which are completely specified by the line axis and the radius. The cylindrical tube is specified by the software user, who selects the radius and defines the axis by giving its terminal point and direction. (See paragraph [0140])


[AltContent: textbox (A hollow region of a three-dimensional model)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Escape holes)]
    PNG
    media_image5.png
    355
    398
    media_image5.png
    Greyscale



[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Calculating a surface normal to the inner shell at the 1st location and generating a three-dimensional tubular object that spans from the 1st location disposed on the inner shell to an outer shell of the hollow region.)][AltContent: arrow][AltContent: textbox (A channel from the interior of the hollow region to the exterior of the hollow region at the 1st location.)]
    PNG
    media_image6.png
    138
    417
    media_image6.png
    Greyscale




	Therefore, as to claims 1 and 11, Fu et al. (US ‘174) disclose one or more computer-readable storage media to automatically place one or more receiver hole, as escape holes, when printing a three-dimensional model by performing the steps of: identifying a hollow region of a three-dimensional model; determining a first location for a first receiver hole, as escape hole, based on the hollow region and one or more receiver hole, as escape hole constraints, wherein the first location is disposed on an inner shell of the hollow region; and generating the first receiver hole, escape hole, to provide a channel from the interior of the hollow region to the exterior of the hollow region at the first location by calculating a surface normal to the inner shell at the first location, and generating, based on the surface normal, a three-dimensional tubular object that spans from the first location disposed on the inner shell to an outer shell of the hollow region.
It would be obvious to one of ordinary skill in the art, based on the disclosure of Wang (US ‘489), to further consider determining the location for a first escape hole based on escape hole constraints such as the material guidelines for flowability of unprinted material as taught by Fu et al. (US ‘174) for the purpose of ensuring that the entirety of the unprinted material is able to .
	
Claims 2 – 4, 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0059489) in view of Fu et al. (US ‘174); and further in view of Shapeways (“How to Prepare your Render/Animation Model for 3D Printing,” Wayback Machine generated NPL, 2014, hereby referred to as “Shapeways 2014”).
Claims 2 and 12: Wang (US ‘489) in view of Fu et al. (US ‘174) as above regarding claims 1 and 10, respectively, teaches the invention as claimed where a computer implemented method identifies and places an escape hole in a three-dimensional printing model but does not explicitly teach generating a second escape hole at a second location as recited in claim 2.
However Shapeways 2014, considered analogous art in the field of computer-implemented methods of creating three-dimensionally printed objects, teaches a comparable method where escape holes are included in the design to prevent uneven dying in a subsequent process caused by excess raw powder leaking from inside the model (middle, pg. 6). Shapeways 2014 further teaches utilizing two escape holes to have the same drain ability as one larger escape hole and where the escape holes should be sized based on the amount of support material (i.e. a subsequent heuristic) and the material being printed (i.e. the one of more escape hole constraints). 
It would be obvious to one of ordinary skill in the art to utilize either one or two escape holes, as demonstrated by Shapeways 2014, based on the design of the printed object and desired size of the hole, the material being printed, 

Claims 3 and 13: Shapeways further teaches where the hollow region is represented by a three-dimensional mesh (The easiest approach is to make this cube hollow is to extrude the outer surface and create a scaled-down version on the inside of the object, pg. 1), and generating the first escape hole further comprises:
performing a Boolean subtraction operation (where the mesh where the square hole is generated is now removed from the previous mesh, i.e. by subtraction of each of the mesh Boolean points) that perforates the three-dimensional mesh with the hole geometry. 

Claims 4 and 14: Fu et al. (US ‘174) further teaches wherein generating the hole geometry further comprises: determining, based on the surface normal, a point on an outer shell of the hollow region where a ray intersects the outer shell, wherein a three-dimensional rectangular object that spans from the first location disposed on the inner shell to the point on the outer shell and is aligned with an axis corresponding to the surface normal.

Claim 10: Fu et al. (US ‘174) teaches wherein the one or more escape hole constraints include a predetermined number of escape holes per hollow and a predetermined radius for each escape hole.

It would be obvious to one of ordinary skill in the art to further consider the predetermined number of escape holes per printed region as one of the one or more escape hole constraints, as demonstrated by Shapeways 2014, based on the design of the printed object and desired size of the hole, the material being printed, and the amount of material to be poured out of the escape holes. In this case, as evidenced by Shapeways 2014, one of ordinary skill in the art at the time of invention would find it readily apparent that utilizing two escape holes instead of one would allow for the creation of smaller escape holes with the same ability to drain the internal material and been motivated to consider such a constraint when determining the location of the first escape hole.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0059489) in view of Fu et al. (US ‘174); Shapeways (“How to Prepare your Render/Animation Model for 3D Printing,” Wayback Machine generated NPL, 2014, hereby referred to as “Shapeways 2014”); and further in view of 3D Printing Blog (“7 Essential Tricks to Prepare Your 3D Model for 3D Printing,” Tutorial posting NPL, 2014).
Fu et al. (US ‘174), as above regarding claims 4 and 14, respectively, teaches an obvious variant of the method as claimed where the rectangular object representing the escape hole could be obvious reshaped as a tubular object. However, Shapeways does not teach where the tubular object is a truncated cone that varies in diameter between a first radius at the inner shell 
However 3D Printing Blog, considered analogous art in the field of computer-implemented methods for creating three-dimensional printed object models, teaches a comparable model having an escape hole with a varying diameter (pg. 3: fig. 1 “Hollow Model of a Cube Made on Blender”). That is to say, 3D Printing Blog teaches where a tapering shape can be used to create an escape hole to a hollow three-dimensional object, thus demonstrating that the tapering shape is not a significant factor on the function of the drain hole.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape to a truncated cone that varies in diameter since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. 

Claims 6 – 8 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0059489) in view of Fu et al. (US ‘174); Shapeways (“How to Prepare your Render/Animation Model for 3D Printing,” Wayback Machine generated NPL, 2014, hereby referred to as “Shapeways 2014”); and further in view of Shapeways (“How to Create Escape Holes for 3D Printing,” YouTube video NPL, 2014, hereby referred to as “Shapeways: YouTube”).

Claims 6 and 16: Wang, as above regarding claims 4 and 14, respectively, teaches the invention as claimed but does not explicitly teaches how the hole geometry is generated. 
However Shapeways: YouTube, considered analogous art in the field of computer-implemented methods for creating three-dimensional printed objects, teaches a comparable method where the hole geometry is generated by identifying an infinite cylinder centered along the axis of the three-dimensional object (1:30 – 2:00); selecting points, where the neighboring points are 2:00 – 2:45, clip as annotated below)

    PNG
    media_image7.png
    625
    1084
    media_image7.png
    Greyscale

Shapeways: YouTube further teaches where this method of identifying the hole geometry is advantageous for correctly mimicking the interior of the object to reduce printing and material costs (1:49). One of ordinary skill in the art would have found it obvious to utilize the same method in the primary teaching for identifying the hole geometry.

Claims 7 and 17: Wang, as above regarding claims 1 and 10, respectively, teaches the invention as claimed but does not explicitly teach the recited limitation of where identifying the hollow region comprises identifying a shortest portion of the three-dimensional model that includes a lowest vertical point in the three-dimensional model and has a surface area large enough to accommodate a desired number of escape holes.
However Shapeways: YouTube teaches identifying a portion of the three-dimensional model that includes a lowest vertical point (the bottom of the cat 1:30 – 2:30). Shapeways: YouTube further teaches where the escape holes and corresponding hollow region depend on the design of the model itself and the intended number of escape holes (0:44 – 1:06). It would be obvious to one of ordinary skill in the art to utilize the teaching of Shapeways: YouTube in more complex object designs such that the escape holes and hollow interior can be placed in such a way that there is minimal impact on the design and the integrity of the final object.

Claims 8 and 18: Wang, as above regarding claims 1 and 10, respectively, teaches the invention as claimed but does not explicitly teach the recited limitation of where determining the first location comprises identifying the center of the bottom-most inner shell of the hollow region.
However Shapeways: YouTube teaches identifying where the location of the first escape hole of the object (cat) is the center of the bottom-most inner shell of the hollow region (the flat, large part on which the cat sits) (1:30 – 2:30). Shapeways: YouTube further teaches where the escape holes and corresponding hollow region depend on the design of the model itself and the intended number of escape holes (0:44 – 1:06). It would be obvious to one of ordinary skill in the art to utilize the teaching of Shapeways: YouTube in more complex object designs such that the escape holes and hollow interior can be placed in such a way that there is minimal impact on the design and the integrity of the final object.
Allowable Subject Matter
Claims 9, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 9 recites, in addition to including the subject matter of independent claim 1, upon which claim 9 depends: 
wherein the one or more escape hole constraints includes a predetermined number of escape holes per hollow region, and identifying the hollow region comprises identifying a smallest portion of the three-dimensional model having a surface area large enough to include the predetermined number of escape holes per hollow region.

Support for this limitation is found in paragraphs [0039] and [0058] of the instant specification: the instant disclosure further provides where this automated determination of number, shape, size, and arrangement of escape holes is beneficial over the prior art because it decreases design time by eliminating the need for manual, interactive steps to perforate hollow components of regions with an appropriate choice of escape hole. There is neither teaching nor suggestion in the prior art that would lead one of ordinary skill in the art to arrive at the novel invention as instantly claimed by Applicant. Similar claimed subject matter was found to be the basis for allowance of Parent Application No. 14/544,034, now Patent No. 10,730,241.

The closet prior art teaching include:
Wang (US 2016/0059489) teaches a computer-implemented method for automatically placing one or more escape holes when printing a three-dimensional model, the method comprising: 
identifying a hollow region of a three-dimensional model ([0047] – [0049]); 
automatically determining, via a 3D modelling tool ([0012] – [0013], [0046], [0050]) a first location for a first escape hole based on the hollow region, an initial heuristic (orientation of the model, [0088]), and one or more escape hole constraints (the amount of material to drain, [0051]); 
generating the first escape hole to provide a channel from the interior of the hollow region to the exterior of the hollow region at the first location ([0080], [0084], [0085] – [0088]).

Shapeways (“How to Prepare your Render/Animation Model for 3D Printing,” Wayback Machine generated NPL, 2014, hereby referred to as “Shapeways 2014”) teaches a comparable method where escape holes are included in the design because if excess powder is trapped inside the model, the model will not dry evenly and where the escape holes should be sized based on the amount of support material and the material being printed. Shapeways 2014 teaches utilizing two escape holes to have the same drain ability as one larger escape hole; i.e. considering a second heuristic that accounts for the total volume needing to escape from a single hole compared to two holes. Shapeways 2014 further considers the thickness of the walls that enables a hole to be formed; thereby considering different heuristics and escape hole constraints than those disclosed by Wang. However, Shapeways 2014 also does not consider the placement of the second escape with relation to the first escape such that the second is geodesically furthest from the first.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11, filed on 01/05/2021, have been considered but are moot in view of the above new grounds of rejections. The arguments are mainly directed to the newly added limitations and that the newly added limitations are not taught by any of the cited references in the issued non-final rejection, mailed on 10/05/2020. However, in above new grounds of rejections which are necessitated by applied amendment, a new prior art of Fu et al. (US 2003/0074174) is introduced to properly address the newly added limitations in each of claims 1 and 11.
Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hull et al. (US 2009/0072447) disclose an apparatus for generating supports (30) for parts (50) produced by solid freeform fabrication comprising defining a plurality of layers (L) that make up the part, and for each layer, determining those regions (R) that require support. (See the abstract and figures 1-2)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	08/13/2021